Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
	Applicants’ Information Disclosure Statement, filed 05/04/2020, has been received, entered into the record, and considered.  See attached form PTO-1449.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Claims 1, 4-11, 13-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US Pub No. 20160006856), in view of Knox et al. (US Pat No. 6,301,626).
As per claims 1, 14, 18, Bruno teaches a method of displaying data within a keyboard region of a display of a communication apparatus, the method comprising:
displaying (Fig. 3A-3E), on the display, a messaging screen of a messaging application (i.e. a messaging application search function or service that facilitates simpler and more efficient searching for content and incorporating search results containing content into a message that is composed and sent using to messaging application on a mobile device, [0015], FIG. 3A is an example of a user interface that is a screen presentation generated by an example of the messaging application search service that illustrates an example of an on-going chat between a user 103 and another person, [0029]);
detecting a request to execute a keyboard applet within the messaging application (i.e. Some of the user inputs may be requests for searches to be performed by the mobile device search app 120 from within the messaging app 110, [0025], the user interface as described herein is the portion of the display 310 that is shown above the keyboard 370 regardless of whether keyboard 370 is a physical keyboard on the mobile device 300 or a virtual keyboard presented on a touchscreen display, [0029]);
in response to detecting the request to execute the keyboard applet, displaying a keyboard screen on the display of the communication apparatus (i.e. a virtual keyboard presented on a touchscreen display (as described in more detail with reference to FIG. 4), [0029], providing a keyboard 379 that includes an optional search "SRCH" key 388, [0049]);
displaying (i.e. the messaging application may have a default search function indicator, [0032]; providing a keyboard 379 that includes an optional search "SRCH" key 388, [0049]) a search applet button (i.e. changing function, the "Send" button 354 shown adjacent to the dialogue box 350 in FIG. 3A may transition, functionally and in appearance, into a "SEARCH" button 399, [0044]);
detecting selection (i.e. In the operation of the example FIG. 3D, a user selects may begin composing a message to the intended message recipient (i.e., contact) and upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term, [0049]) of the search applet button (i.e. . a selection of a key 388, [0049]); when the SEARCH button 399 is selected, [0044]);
in response to detecting selection of the search applet button, executing a search applet, which displays a search input field (i.e. upon selection of the key 388 any characters in the dialogue box 350 will be used as a search term, [0049]) configured to receive search input data (i.e. when the SEARCH button 399 is selected, the messaging application forwards selected search terms or, as a default the search terms that appear in the search bar 351 location, to the search application 120, [0044]);
receiving search input data entered into the search input field (i.e. As search terms are entered in the search bar 351, a list of suggested searches is presented in a menu that drops down in front of the keyboard 370, [0043]);
(i.e. the mobile device search app 120 may access the mobile communication network 140 to obtain information from the data server 150, [0027]; the search application may use a preselected search engine (e.g., Google.RTM., Bing.RTM. or Yahoo.RTM.) to search the Internet using the selected or inputted search term, [0035]);
receiving media content based on the results of the search of the server (i.e. may wish to incorporate some form of content, such as, for example, a quote, a video clip, an image, a website link (i.e., Based on the search terms and search algorithm of the search app 120, the search app 120 returns search results to the search function 115, [0027]; uniform resource locator (URL)), a photo or the like, in the body of the message, [0015]; Upon completion of the search or while the search is on-going, search results are returned (explained in more detail with respect to FIG. 3C) from the search for presentation in the dialogue box (226) in the form of a menu, [0036]); and
displaying (i.e. The search results are presented to the user 103 on a display device (not shown) of mobile device 105, [0027]; additional information related to the search result may be shown, such as a file location, a uniform resource locator (URL), file type (e.g., .jpeg, .gif, .docx, or the like), file size, or some other information related to the search result, [0045]), on the display, the media content within at least a portion of the keyboard region of the display (i.e. The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results, [0045]).
Bruno does not seem to exactly teach the term “a keyboard applet”.
Knox teaches this limitation (i.e. a keyboard applet, col. 4, lines 16-26).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox before the effective filing date of the claimed invention to modify the system of Bruno to include the limitations as taught by Knox. One of ordinary skill in the art would be motivated to make this combination in order to enable the application to invoke methods associated with the keyboard applet executing on the keyboard in view of Knox (col. 4, lines 27-45), as doing so would give the added benefit of dynamically configuring a keyboard layout as taught by Knox (col. 6, lines 21-36).

As per claim 4, Bruno teaches the method of claim 1, wherein detecting the request to execute the keyboard applet includes detecting contact at a predetermined region of the messaging screen (i.e. The menu bar 320 identifies the person or entity (i.e., the contact) with whom the messaging application is messaging, or preparing to message; the menu bar also includes control buttons 322 (labeled "MSGS") and 324 (labeled "Edit") for respectively returning to messages from other persons or entities and for editing information related to the listed person or entity (i.e., contact), [0030] [0030]).

As per claim 5, Bruno teaches the method of claim 4, wherein the predetermined region of the messaging screen is a message input field of the messaging application (i.e. at the top of the messaging application user interface is a menu bar 320. The menu bar 320 identifies the person or entity (i.e., the contact) with whom the messaging application is messaging, or preparing to message, [0030]; Figs. 3A-3E).

As per claim 6, Bruno teaches the method of claim 1, wherein the search input data is a series of characters, an image, or an audio file (i.e. The messaging application may further parse the input characters to identify the search term(s), which may appear immediately after the search function indicator, [0032]; The keyboard 379 still enables voice input via selection of key 374, but allows the user to input a search request with a selection of a key 388, [0049]).

As per claim 7, Bruno teaches the method of claim 1, wherein the media content is displayed in a predetermined order based on the search input data (i.e. Upon completion of the search or while the search is on-going, search results are returned (explained in more detail with respect to FIG. 3C) from the search for presentation in the dialogue box (226) in the form of a menu, [0036]; the top 10-15 search results, [0045]; ).

As per claim 8, Bruno teaches the method of claim 7, wherein a subset of the media content is output to the keyboard applet to be displayed on the display (i.e. The messaging application upon receipt of the search results from the search application may populate a search results menu with, for example, the top 10-15 search results, or all of the search results if less than 10 search results, [0045]; the top 10-15 search results, [0045]).

As per claim 9, Bruno teaches the method of claim 8, further comprising: transferring the media content to a search result applet, the search result applet including an executable application configured to display the media content in a predetermined manner (i.e. additional information related to the search result may be shown, such as a file location, a uniform resource locator (URL), file type (e.g., .jpeg, .gif, .docx, or the like), file size, or some other information related to the search result, [0045]; a video clip, an image, a website link (i.e., uniform resource locator (URL)), [0036]).

As per claim 10, Bruno teaches the method of claim 1, further comprising detecting selection of a search database from a plurality of search databases prior to receiving a series of characters, an image, or an audio file (i.e. The mobile device search app 120 may be configured to access one or more data sources based on default settings of the search app 120 or user preference settings made to the search app 120, [0025]; when a specified key (e.g., the search button or key 387) is selected, the messaging application responds by splitting the screen and calling a list of sites or locations to search, [0051]).

As per claim 11, Bruno teaches the method of claim 1, further comprising:
detecting contact on the display in the keyboard region as a selection of at least a portion of the displayed media content (i.e. The menu bar 320 identifies the person or entity (i.e., the contact) with whom the messaging application is messaging, or preparing to message, [0030]; If the determination at 240 is "YES," which indicates the user selected a search result, the search result is incorporated into a message being composed by the messaging application (250), [0037]);
detecting a request to forward the at least the portion of the displayed media content to another communication apparatus (i.e. presents a drop-down menu of search results from which the user may select for incorporation into the body of the message being composed by the user, [0016]; After the search result is incorporated into the message, a determination is made at 230 whether the send button, which instructs the messaging application to send the message to the contact, has been selected, [0037]); and
 transmitting the at least the portion of the media content (i.e. the user may select the highlighted Search Result 2 a subsequent time indicating the user's desire to incorporate the search result in the text message, [0047]) to the another communication apparatus via the messaging application (i.e. a user may be composing a message, and may wish to incorporate some form of content, such as, for example, a quote, a video clip, an image, a website link (i.e., uniform resource locator (URL)), a photo or the like, in the body of the message, [0015]; If the response to the determination, at 230, is "YES," the process 200 proceeds to send the message (260) to the contact, [0037).

As per claim 13, Bruno teaches the method of claim 1, wherein performing a search of a server based on the input data includes:
detecting a first non-input data set, the first non-input data set including any combination of a communication apparatus location data, a communication apparatus state data, and a second search input data (i.e. a user may set in a user preferences menu associated with the messaging application a list of web sites or data storage locations, such as memory locations on the mobile device or in a cloud storage the user prefers to search or use to search, [0050]); and
identifying media content based on the first input data and the first non-input data (i.e. a user may set in a user preferences menu associated with the messaging application a list of web sites or data storage locations, such as memory locations on the mobile device or in a cloud storage the user prefers to search or use to search, [0050]).

As to claims 15, 19, Bruno teaches the search input data includes text data from keyboard input, secondary search data, or the text data from the keyboard input and the secondary search data (i.e. the search terms may include additional information that is input by the user to assist the search application by narrowing the types of content to search, [0033]).

As to claims 16, 20, Bruno teaches the secondary search data includes communication apparatus state data, location data, time data, system data, or any combination thereof (i.e. after identifying the search function indicator, the messaging application may present a prompt for more information about the search term …  a specific data location (e.g., a user's cloud storage), a file in the mobile device memory, or the like, [0033]).

Claims 2, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US Pub No. 20160006856), in view of Knox et al. (US Pat No. 6,301,626), as applied to claims above,, and further in view of Natarajan et al. (US Pat No. 7,590,699).
As to claims 2, 17, Bruno, Knox do not seem to specifically teach the search input field is displayed adjacent to a message input field of the messaging application.
Natarajan teaches the search input field is displayed adjacent to the message input field of the message application (Fig. 8).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Natarajan before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Natarajan. One of ordinary skill in the art would be motivated to make this combination in order to provide a search during an instant messaging session in view of Natarajan (col. 1, lines 38-41), as doing so would give the added benefit of sharing the search results between participants in the messaging session as taught by Natarajan (col. 1, lines 38-41).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US Pub No. 20160006856), in view of Knox et al. (US Pat No. 6,301,626), as applied to claims above,, and further in view of Patel et al. (US Pub No. 2016/0180560).
As per claim 3, Bruno, Knox do not seem to explicitly teach the search input field is displayed between the message input field and the keyboard region.
Patel teaches this limitation (i.e. In FIG. 6, image display area 44 displays images for a selected keyword in keyword display area 43, [0031]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Patel before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Patel. One of ordinary skill in the art would be motivated to make this combination in order to select a keyword searching in view of Patel ([0031]), as doing so would give the added benefit of better performing image searching and selection within a system that facilitates image insertion in messages as taught by Patel ([0009]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bruno et al. (US Pub No. 20160006856), in view of Knox et al. (US Pat No. 6,301,626), as applied to claims above,, and further in view of Ives et al. (US Pub No. 2009/0012940).
As per claim 12, Bruno, Knox do not seem to specifically teach the following limitations, but:
Ives teaches:
displaying, in the keyboard region on the display, a share button (i.e. As will be appreciated, this aspect of the invention reduces the number of clicks required to share a search result on a mobile device to a single click and thus this aspect may be termed a "one-tap share" link method, [0069]);
detecting a request of the share media content, the request including identifying the media content to be shared (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]);
receiving destination information (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]); and
transferring the media content to a destination address corresponding to the destination information (i.e. The user selects the link (step 592) and is prompted to enter an email address (or other information on the recipient). The sharing server sends the results to the appropriate target (step 612) using this entered information, [0096]).
It would have been obvious to one of ordinary skill of the art having the teaching of Bruno, Knox, Ives before the effective filing date of the claimed invention to modify the system of Bruno, Knox to include the limitations as taught by Ives. One of ordinary skill in the art would be motivated to make this combination in order to provide a search service for finding and sharing online content in view of Ives ([0014]), as doing so would give the added benefit of sharing information from the Internet, including interesting search results and/or website addresses, e.g. with other users or in a user's own archive as taught by Ives ([0014]).

Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Miranda Le whose telephone number is (571) 272-4112.  The examiner can normally be reached on Monday through Friday from 10:00 AM to 6:00 PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Alford Kindred, can be reached at (571) 272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MIRANDA LE/Primary Examiner, Art Unit 2153